DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 26 October 2020 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Names (US 6056547 A).
[AltContent: textbox (Bar of the specimen part)][AltContent: textbox (Bar of the specimen part)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Specimen part )]
    PNG
    media_image1.png
    285
    255
    media_image1.png
    Greyscale
      
    PNG
    media_image2.png
    320
    502
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Specimen part )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Implant )][AltContent: arrow][AltContent: textbox (Screw Channel )][AltContent: textbox (Specimen part )][AltContent: ][AltContent: textbox (Separation Portion )][AltContent: textbox (Separation Portion having a predefined distance)][AltContent: ]
    PNG
    media_image3.png
    702
    533
    media_image3.png
    Greyscale

Regarding claim 1, Names discloses a specimen part (10a, 10b) (see Fig. 1 and 2 above) for creating a stress-free fit of implant-supported and/or abutment-supported 
one or more screw channels (20a) located at one or more ends of the specimen part (10a) (see annotated Fig. 2 above, the screw channel goes from one end to the opposed end of the specimen part), the one or more screw channels (20a) are adapted for screwing the specimen part (10a) to at least one implant (26a, 26b) (see annotated Fig. 2 above, it is used of the threads 34b of the guide pin 24b screwed into the treaded aperture 30b), 
a first scannable structure (32b), provided on a bar (14, 14a, 14b) of the specimen part (10a, 10b) (see annotated Fig. 1 and 2 above), the bar (14, 14a, 14b) is adapted to be located in between two implants or screw channels (see annotated Fig. 2 and 3 above), the first scannable structure (32b) has a scannable basic shape that is provided at a predefined distance and angle to the at least one implant (26a, 26b) (see Abstract - the elements can be made of metallic or metal alloy material which can be scannable and has a basic shape (see Fig. 2 above and col. 2, line 15, where  the first scannable structure includes a tapered or round head), the first scannable structure (32b) is configured for correction calculations (due to the first scannable structure is made of metal or metal allow which can be seen in a scan, it can be used to make calculations or its location, therefore if there is an error can be corrected) and the first scannable structure (32b) is different from the one or more screw channels (20a), 
the bar (see element 14a) has a separating portion (see annotated Fig. 2 above), the  separating portion disposed between the two implants (26a and 26b) when the bar (14a) is connected to the two implants (26a and 26b), wherein the bar is vertically and the bar (14a) is subsequently adaptable to reduce mechanical stress and to be rejoined at the separating portion to form a corrected specimen part (see col. 7, lines 37-49), and 
wherein the predetermined distance and angle provide references that change when the bar is adapted, wherein the changes are a basis for the correction calculations, and 
wherein the specimen part (10a) is rejoined at the separating portion by cementing (see Fig. 2 and abstract – “is rigidly bonded”).  
Regarding claim 3, Names discloses a second scannable structure is provided on the bar (14). (See Fig. 1 and 2 above the bar or bridge can be scanned next to the first scannable structure)
Regarding claim 4, Names discloses that the specimen part (10a, 10b) is produced from a plastic. (See col. 10, lines 31-34 – Duralay® acrylic)
Regarding claim 14, Names discloses that the stress-free fit is a passive fit. (See col. 7, lines 38-49 – due to the bar 14a of Fig. 3 above, can be easily cut and shaped while in place in the patient mouth in order to acquire the length such that can optimally contact the base member 12b of the next specimen part, it is considered stress-free that provides a passive fit.)
Regarding claim 17, the claim introduces product-by-process language “milled”. Therefore, claim 17 is considered product-by-process claim and the final product Regarding claim 17, Names discloses that the second scannable structure is a two-dimensional milled structure. (See Fig. 1 and 2 above – the second scannable structure is a bar 14 made of Duralay® acrylic).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Names (US 6056547 A) as applied to claim 1 above, and further in view of Schneider (US 20130302752 A1).
Regarding claim 2 and 16
However, Names does not disclose that the conical structures are prism.
Schneider teaches a relative location between an implant site in a jaw and 3D measurement dataset for implantation site, including a locator (24) designed as a tetrahedron prism (Fig. 10, 11 and [0124]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the external surface of the conical first scannable structures of Names, with the angular flat facets surfaces forming the tetrahedron prism of Schneider structure, in order to use the specific geometry with district surfaces, to determine the precise location of the structure by a visual image.
Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Names (US 6056547 A) as applied to claim 4 above, and further in view of Wang (US 20100099058 A1).
Regarding claim 18, Names discloses the claimed invention substantially as claimed, as set forth above for claim 4, and that Names discloses the use of plastic in the specimen part. 
However, Names does not disclose the use of polymethyl methacrylate (PMMA).
Wang teaches dental appliances made of plastic/polymeric material, e.g. PMMA ([0008, 0024 and 0052]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the specimen part of Names, with the polymethyl methacrylate of Wang, in order to provide a device that is well known in the art to be used inside the mouth, and by been a cost-effective material for medical use.
Allowable Subject Matter
Claims 6-13, 19 and 21 are allowed.
The following is an examiner' s statement of reasons for allowance: 
Regarding claim 6, the art of record does not teach or render obvious, either alone or in combination, a method for creating a restoration form a digital model of a patient’s jaw including the steps of correcting the specimen part by separating the specimen part between the at least two implants and/or abutments, rejoining the said individual segments to form a corrected specimen part that has no mechanical stresses or substantially no mechanical stresses; scanning the corrected specimen part, and generating a second digital model as a corrected digital model of the corrected specimen part, and generating and manufacturing the restoration using the second digital model in combination with the elements set forth in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 26 October 2020 have been fully considered but they are not persuasive. 
Regarding rejection of claims 1, 3-5, 14, 17 and 23 of page 1, section II, 1st
The Office disagrees, the “first scannable structure” in Names is engaged through a cavity at the end of the bar (14) of the specimen part (10a, or 10b) (see Fig. 1 and 2 above). Therefore, it complies with the language of claim 1. 
Examiner’s note: If applicant’s intension is to describe that the “first scannable structures” is provided on a bar at a predetermined “distance” from the longitudinal axis/center of the “screw channels” or of the “implants”, the claim is not describing it.
Therefore, due to the language used to describe the location of the “first scannable structure” in the “specimen part” is found in Names, it is understood that the rejection is proper.
Regarding page 3, line 7 of the Remarks, applicant’s argues that the claimed “bar” is vertically separable into individual segments when the bar is connected to the two implants, it is not disclosed in Names. 
The Office disagrees, the claimed “bar” is capable of been vertically separable into individual segments because the bar can be cut into segments, and each segment can been removed vertically by the dental specialist. 
Furthermore, the claim describes that the bar is separable when it is connected to the two implants. First, the first end of the bar is attached to the specimen part that can be connected to the implant. The second end can also be connected to the second specimen part, when it is engaged with the implant. This is because the term “connected” can also be interpreted as when it is touching the second adjacent specimen part when it is engaged with the implant.
Therefore, it is understood that the language used to describe the connection of the bar with the two implants and how it is separable into individual segments is found in Names.
Regarding claims 2, 16 and 18 rejection with the combination of Names and Schneider, applicant argues that the prior art of Schneider does not remedy the deficiencies described above with the use of Names. 
However, based on the explanation given above with the use of the prior art of Names, it is understood that rejections are proper and will be maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772